DETAILED ACTION
1.       Applicants’ claims and remarks filed 12/16/2021 are acknowledged. 
	The instant specification discloses the current application is a divisional of 15/517018 which claims priority to Italian Patent Application No. Fl2015A000230. The petition to retrieve the priority documents was dismissed on 8/4/2022. The current filing receipt does not indicate the current application is a divisional of 15/517018. Since the filing receipt did not contain a domestic benefit claim, a corrected ADS must be submitted. The current filing receipt does not indicate the current application is a divisional. As such, the following rejection is made below. 


INFORMATION DISCLOSURE STATEMENT
2.  Information Disclosure Statements filed 3/14/2021 and 7/14/2022 are acknowledged.  

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
OBJECTIONS
4.	Claims 1-2 and 6-9 are objected to because of the following informalities:  Latanaprost in claim 1 should be latanoprost.  Claim 2 has a misplaced period after “currently amended” and should recite “The method”. The Examiner requests that claims 6-9 also recite “The method” and claim 1 to recite “A method”.  Appropriate correction is required.
Claim Rejections- 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6-9 are  rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Blanco et al. (US 2017/0216309).
	Blanco et al. (US 2017/0216309) disclose ophthalmic formulations containing inulin-based copolymers that meet the structure of formula I and II of instant claim 1 (see paras 0074-00076).Blanco disclose topical application for treatment of ocular diseases and silibinin, sorafenib, curcumin or latanoprost (abstract and para 0032). Triglycerides are taught (para 0070).The nanoparticle systems obtained in the present invention have an average diameter in the range between 50 and 200 nm with a polydispersity index below 0.5 (para 0093) and a pharmacologically effective amount of active ingredient is incorporated in the described nanoparticles (para 0094). The ocular diseases are neurodegenerative diseases (abstract). Diseases such as choroidal neovascularization are disclosed (para 002, 0005 and claim 15). 



CONCLUSION 
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/   
Primary Examiner, Art Unit 1615